WIGGINTON, Judge.
This appeal was brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm the judgment and sentence as imposed. However, we note once again that court costs were imposed without notice to appellant and a judicial determination of her ability to pay. Such imposition of costs was erroneous despite the absence of a contemporaneous objection. See Wood v. State, 544 So.2d 1004 (Fla.1989). Consequently, we strike the cost provision without prejudice to the State to seek reassessment after proper notice to appellant. Ayers v. State, 538 So.2d 545 (Fla. 1st DCA 1989).
BOOTH and BARFIELD, JJ., concur.